Citation Nr: 0840812	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for peripheral 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 RO rating decision, which granted the 
veteran's claim for service connection for lower extremity 
peripheral neuropathy associated with diabetes mellitus and 
assigned a noncompensable (0 percent) rating, effective 
February 11, 2005.  A Notice of Disagreement (NOD) was filed 
in July 2005 and appealed the initial rating assigned for 
peripheral neuropathy.  

As the veteran's claim for an increased rating for his 
peripheral neuropathy arose from an initial grant of service 
connection, the Board is obligated, under the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), to consider 
whether higher ratings are warranted at any time since the 
effective date of the original grant of service connection, 
which is February 11, 2005.  The issue on appeal was 
recharacterized on the title page, accordingly. 

The veteran has raised the issues of entitlement to service 
connection for residuals of injuries to the right knee, right 
leg, right ankle and right foot. These matters are referred 
to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the February 2005 effective date of the grant of 
service connection, the veteran's lower extremity peripheral 
neuropathy has been manifested by subjective complaints of 
withdrawn sensation in the lower extremities; mild sensory 
neuropathy without tissue loss has been confirmed by testing.  






CONCLUSION OF LAW

An initial compensable rating for the veteran's service-
connected lower extremity peripheral neuropathy is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.20, 4.68, 4.124a, Diagnostic Code (DC) 8199-8522 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The 2000 VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)) includes 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  

The Court, citing Hartman, has elaborated that filing a 
notice of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Dunlap, 21 Vet. App. at 119.  Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 18, 2008).  

There has been no allegation of prejudice with regard to the 
notice in this case; hence further VCAA notice is not 
required with regard to the initial rating appeal.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

VA satisfied its duty to notify by means of a February 2005 
letter from the agency of original jurisdiction (AOJ) to the 
veteran that was issued prior to the initial decision that 
granted a service connection for peripheral neuropathy of the 
left lower extremity and assigned a noncompensable rating.  
This letter informed the veteran of what evidence was 
required to substantiate the claim for service connection and 
of his, and VA's, respective duties for obtaining evidence, 
and met the notification requirements of Dingess/Hartman.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
germane to the matter on appeal.  Pertinent evidence 
associated with the claims file includes service treatment 
records, post-service private medical records, VA treatment 
records, and the report of a VA examination.  Also of record 
and considered in connection with the appeal are various 
written statements submitted by the veteran and his 
representative.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified or made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102 and 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Lastly, in order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as here, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  




Specific Rating Criteria

Historically, in a July 2005 rating decision, service 
connection for peripheral neuropathy of the left lower 
extremity was granted and rated under 38 C.F.R. §4.124a, DCs 
8199-8010.  DC 8199 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.124a.  See 38 C.F.R. §§ 4.20 and 4.27 
(2008) (when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous).  DC 8010 contemplates Myelitis and warrants a 
minimum 10 percent rating.  

The Board notes that the assignment of a particular code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  But any change in a code by a 
VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board 
parenthetically notes that as the medical record does not 
show that the veteran suffers from Myelitis, the use of DC 
8010 is inappropriate.  The Board has discretion to select a 
diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(Boards choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

Peripheral neuropathy of the lower extremity is currently 
evaluated by analogy pursuant to 38 C.F.R. § 4.71a, DCs 8199-
8522.  DC 8522 contemplates impairment of the 
musculocutaneous nerve (superficial peroneal) and governs 
disabilities with manifestations such as weakened eversion of 
foot.  DC 8522 provides a 0 percent rating for mild 
incomplete paralysis, a 10 percent rating for moderate 
incomplete paralysis, a 20 percent rating for severe 
incomplete paralysis and a 30 percent rating for complete 
paralysis.  38 C.F.R. § 4.124a.   



Analysis

Initially, the Board notes that service connection is in 
effect for several disabilities, to include diabetes 
mellitus, evaluated as 20 percent disabling; residuals of 
thrombophlebitis of the right leg with scar, evaluated as 10 
percent disabling; and partial sensory loss, right popliteal 
area, evaluated as 10 percent disabling.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestation for an initial compensable disability 
evaluation for peripheral neuropathy of the lower extremities 
under DC 8522.  

The Board notes a March 2005 private treatment record 
indicated a diagnosis of diabetes mellitus with secondary 
peripheral neuropathy.  

A May 2005 VA examination of the peripheral nerves reflected 
reports of peripheral neuropathy of the lower extremities, 
bilaterally.  The veteran described some diminished tactile 
sensation at both feet but noted greater trouble with the 
right foot.  He denied numbness or burning, but reported a 
general sense of his feet being "withdrawal" when touched 
on the sole.  The veteran also denied accentuation of the 
symptoms at night or while sleeping and had not received 
electrophysiological studies in the past.  

On examination of the lower extremities, the examiner noted 
reflexes were present at the knees and ankles.  The report 
indicated some blunting of perception of spokes of the 
pinwheel while descending from the knee down to the toes 
bilaterally, with the blunting occurring distally at the 
ankles and right foot.  The examiner noted vibratory tuning 
fork perception was diminished at both ankles in comparison 
to the knees.  Monofilament 5.07/10 gm testing revealed 
approximately 50 percent perception at the sole of the right 
foot and about 60 percent of perception at the side of the 
left foot.  Lastly, the examiner noted that the veteran was 
able to perceive the monofilament in the midfoot, both 
medially and laterally, bilaterally.  The heels and forefoot 
perceptionability were determined to be diminished.  The 
veteran was diagnosed with bilateral peripheral neuropathy, 
mild, and without tissue loss.  

The Board notes that the veteran has reported a sense of 
"withdrawal" when the soles of his feet are touched.  The 
medical records only report findings of sensory impairment, 
not loss, however, with no objective findings of ulceration, 
calluses, or lesions.  The foregoing evidence indicates that 
the veteran's impairment is predominantly sensory, and, as 
such, the Board concurs with the 2005 VA examiner's findings 
that the peripheral neuropathy of the lower extremities most 
nearly approximates "mild" incomplete paralysis.  
Consequently, a compensable rating is not warranted for 
peripheral neuropathy of the lower extremities. The evidence 
is not so evenly balanced that there is doubt as to any 
material issue. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.20, 4.68, 4.124a, Diagnostic Code 8199-8522.




ORDER

An initial compensable rating for peripheral neuropathy of 
the lower extremities is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


